Case 1:19-cr-00807-LAP Document 71 Filed 01/28/21 Page 1 of 1




                             7KHH[WHQVLRQUHTXHVWHGEHORZLV
                             DSSURYHG
                             6225'(5('

                             'DWHG     -DQXDU\
                                       1HZ<RUN1HZ<RUN


                             BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                             BBBBBBBBBBBBBBBB
                                           BBBBBBBB
                                           BB    B BBBBBBBB
                                                         BB
                             /25(77$$35(6.$86'-
                             /25(77$ $ 35(6.$ 8 6 ' -
